— Order, Supreme Court, New York County (Judith J. Gische, J.), entered February 8, 2010, which, inter alia, granted defendant J.C.S. Realty’s cross motion for summary judgment dismissing the Labor Law § 200 and common-law negligence causes of action as against it, unanimously affirmed, without costs.
The record demonstrates that defendant timely served its motion (see Azcona v Salem, 49 AD3d 343 [2008]). In any event, the motion court could consider the motion to the extent that it addressed the same issues that were the subject of defendant TeleVast’s undisputedly timely motion (Wilinski v 334 E. 92nd Hous. Dev. Fund Corp., 71 AD3d 538, 540 [2010]).
Defendant demonstrated that it exercised no supervisory control over the activity that brought about plaintiff’s injury (see Comes v New York State Elec. & Gas Corp., 82 NY2d 876 [1993]).
There is no evidence that J.C. Studios and defendant J.C.S. Realty did not operate as separate corporate entities (see *415Figueiredo v New Palace Painters Supply Co. Inc., 39 AD3d 363, 364 [2007]).
We have reviewed plaintiffs remaining arguments and find them without merit. Concur — Tom, J.P., Friedman, DeGrasse, Freedman and Manzanet-Daniels, JJ.